AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT Co
                                          SOUTHERN DIS1RICT OF CALIFO
             UNITED STATES OF AMERICA
                                                                      (For Revocation of
                                                                      (For Offenses Committed On or
                               V.
                    BRAYAN VALLE (2)
                                                                        Case Number:        3:15-CR-01437-GPC

                                                                      Kathryn A. Thick.stun
                                                                      Defendant's Attomey
REGISTRATION NO.               44549-298
•·
THE DEFENDANT:
181 admitted guilt to violation ofallegation(s) No.
                                                          ...;;..
                                                             1
                                                                 ______________________
D was found guilty in violation of allegation(s) No.       _ _ _ _ _ _ _ _ _ _ _ _ after denial                 of guilty.

Accordinl!IY, the court has adjudicated that the defendant is guilty of the following allegatioo(s):

Allegation Number                 Nature ofViolatjon
               I                  Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      January 6, 2020
                                                                      Dateof~


                                                                      HON. GONZALO P. CURIEL   · ·
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                BRAY AN VALLE (2)                                                        Judgment - Page 2 ofl
CASE NUMBER:              3: 15-CR-01437-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 4 Months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                         on
       •    as notified by the United States Marshal.
                                                                   ------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                 3:15-CR-01437-GPC
